                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TODD MYRVIK,                            :      CIVIL NO. 1:16-CV-2328
                                        :
             Petitioner                 :      (Chief Judge Conner)
                                        :
      v.                                :
                                        :
WARDEN KATHY LANE,                      :
                                        :
             Respondent                 :

                                  MEMORANDUM

      Presently pending before the court is a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241 (Doc. 1), filed by petitioner Todd Myrvik (“Myrvik”), an

inmate confined at the Allenwood Low Security Federal Correctional Institution in

White Deer, Pennsylvania. Myrvik contends that his due process rights were

violated in the context of a disciplinary hearing held at the Federal Correctional

Institution in Oxford, Wisconsin (“FCI-Oxford”). For the reasons set forth below,

the court will deny the habeas petition.

I.    Background

      On March 24, 2014, Myrvik pled guilty in the United States District Court for

the District of North Dakota to a charge of conspiracy to possess with intent to

distribute a controlled substance, in violation of 21 U.S.C. § 846. United States v.

Myrvik, No. 2:13-cr-92 (D.N.D.). On June 26, 2014, Myrvik was sentenced to a one

hundred and forty-four (144) month term of imprisonment. (Id.). His projected
release date is February 9, 2025, via good conduct time. (Doc. 10-2 at 4, Public

Information Inmate Data).

       In the instant petition, Myrvik challenges a disciplinary proceeding that was

held at FCI-Oxford in which he was found guilty of violating code 113, possession of

an intoxicant. (Doc. 1). Specifically, Myrvik contends that he was unaware an

intoxicant was in his cell, his cellmate accepted responsibility for the contraband,

and the Discipline Hearing Officer (“DHO”) failed to act impartially. (Id.) For

relief, Myrvik seeks expungement of the incident report and restoration of forty-one

(41) days of lost good conduct time. (Id. at 8).

II.    Discussion

       On January 29, 2015, Myrvik was served with incident report number 2677089

charging him with violating code 113, possession of an intoxicant. (Doc. 10-2 at 11-

12, Incident Report). The incident is described as follows:

       While performing a random cell search of cell B-15, occupied by
       Myrvik #12915-059 & Horn #08875-059 I discovered a bag made from a
       cut off brown pants leg and sewed on the bottom, holding a clear
       plastic bag and a small plastic rubber hose coming out of the top,
       concealed in the lower wall vent of the cell. The bag contained a red
       liquid substance which when tested proved positive for alcohol.

(Doc. 10-2, at 11, § 11).

       On January 29, 2015, Lieutenant Whalen gave Myrvik advanced written

notice of the charges against him and an investigation ensued. (Doc. 10-2 at 12).

During the investigation, Myrvik was advised of his right to remain silent and he

indicated that he understood his rights. (Id.) Myrvik gave the following statement,

“I did not know it was there.” (Id.)


                                            2
      On February 2, 2015, Myrvik appeared before the Unit Discipline Committee

(“UDC”), and stated, “I didn’t know anything about it.” (Doc. 10-2 at 11). Due to the

severity of the offense, the UDC referred the incident report to the DHO with a

recommendation that sanctions be imposed. (Id.)

      On February 2, 2015, a staff member informed Myrvik of his rights at the

DHO hearing and provided him with a copy of the “Inmate Rights at Discipline

Hearing” form. (Doc. 10-2 at 16, Inmate Rights at Discipline Hearing). Myrvik was

also provided with a “Notice of Discipline Hearing before the Discipline Hearing

Officer (DHO)” form. (Doc. 10-2 at 17, Notice of Discipline Hearing before the

Discipline Hearing Officer (DHO)). Myrvik signed both forms, waived his right to

staff representation, and elected not to call any witnesses. (Id.)

      On February 12, 2015, Myrvik appeared for a hearing before DHO E. Lafferty.

(Doc. 10-2 at 8-9, DHO Report). During the February 12, 2015 hearing, the DHO

confirmed that Myrvik received advanced written notice of the charges on January

29, 2015, that he had been advised of his rights before the DHO on February 2, 2015,

and that Myrvik waived his right to a staff representative and did not request to call

any witnesses. (Id. at 8). The DHO again advised Myrvik of his rights and Myrvik

indicated that he understood them. (Id.) Regarding the charges, Myrvik stated, “I

had no knowledge of the intoxicant.” (Id.)

      After consideration of the evidence, the DHO found that Myrvik committed

the prohibited act of possession of alcohol. (Id. at 8-9). The DHO explained his

findings as follows:



                                           3
       The incident report states; While performing a random cell search of
       cell B-15, occupied by Horn, #08875-059, & Myrv[i]k, #12915-059, I
       discovered a bag made from a cut off brown pants leg and sewed on
       the bottom, holding a clear plastic bag and a small plastic rubber hose
       coming out of the top, concealed in the lower wall vent of the cell. The
       bag contained a red liquid substance which when tested proved
       positive for alcohol.

       Also provided by staff to the DHO for consideration was a supporting
       staff memorandum describing the positive testing (above .499) of the
       intoxicants, and photographs depicting a bag of intoxicants which
       corroborates the incident report.

       During the Lieutenant[’]s investigation you stated; I did not know it
       was there. Furthermore, during the UDC you stated; I didn’t know
       anything about it.

       Statement to the DHO as documented above in this report and no
       other documentary evidence provided by the inmate.

       The DHO considered your statements during the Lieutenant[’]s
       investigation, UDC, and DHO hearing, and although your cellmate
       testified that he took responsibility for the intoxicants, the intoxicants
       were found in a common area of the cell. All inmates assigned to the
       cell are responsible for ensuring their cell is free from contraband.
       When items are found in common areas, all inmates are held
       accountable. Statements from other inmates are found credible when
       there is corroborating evidence in conjunction with the admission. In
       this case, there was no corroborating evidence to support the
       statement of responsibility by your cellmate.

       The DHO reviewed the evidence and found the greater weight of the
       evidence to support the charge based on the incident report, the
       supporting staff memorandum, and photographs depicting the
       intoxicants. The DHO also took into consideration your statement
       during the Lieutenant[’]s investigation, your statement during the
       UDC, and testimony during the DHO hearing. Therefore, the DHO
       finds you committed the prohibited act(s).

(Doc. 10-2 at 8-9, § V).

       The DHO sanctioned Myrvik with forty-one (41) days loss of good conduct

time, loss of phone and commissary privileges for ninety (90) days, and seven (7)


                                            4
days of disciplinary segregation, suspended. (Doc. 10-2 at 9, § VI). The DHO

documented his reasons for the sanctions given as follows:

       The possession of alcohol has historically been a factor in producing
       inmate behavior which seriously disrupts the security and orderly
       operation of the institution. Such behavior cannot be tolerated as it
       jeopardizes the safety of staff and inmates.

       The sanctions imposed by the DHO were taken to express the
       seriousness of the infractions. Although not directly related to the
       infractions, privileges were taken to deter the inmate from this
       behavior in the future.

(Doc. 10-2 at 9, § VII). At the conclusion of the hearing, the DHO advised Myrvik of

his appeal rights. (Doc. 10-2 at 9, § VIII).

       Myrvik’s sanctions included the loss of good conduct time, therefore he has

identified a liberty interest in this matter. Liberty interests protected by the Fifth

Amendment may arise either from the Due Process Clause itself or from statutory

law. Torres v. Fauver, 292 F.3d 141 (3d Cir. 2002). It is well-settled that “prison

disciplinary proceedings are not part of a criminal prosecution and the full panoply

of rights due a defendant in such proceedings does not apply.” Wolff v. McDonnell,

418 U.S. 539, 556 (1974). Nevertheless, the Supreme Court found that there can be a

liberty interest at stake in disciplinary proceedings in which an inmate loses good

conduct time. Id.

       In Wolff, the Supreme Court set forth the following minimum procedural due

process rights to be afforded to a prisoner accused of misconduct in prison which

may result in the loss of good time credit: (1) the right to appear before an impartial

decision-making body; (2) twenty-four hour advance written notice of the



                                               5
disciplinary charges; (3) an opportunity to call witnesses and present documentary

evidence in his defense when it is consistent with institutional safety and

correctional goals; (4) assistance from an inmate representative if the charged

inmate is illiterate or complex issues are involved; and (5) a written decision by the

fact finder of the evidence relied upon and the rationale behind the disciplinary

action. Wolff, 418 U.S. at 563-67. The Supreme Court has held that the standard of

review with regard to the sufficiency of the evidence is whether there is “any

evidence in the record that could support the conclusion reached by the

disciplinary board.” Superintendent v. Hill, 472 U.S. 445, 455-56 (1985); see also

Griffin v. Spratt, 969 F.2d 16, 19 (3d Cir. 1992). If there is “some evidence” to

support the decision of the hearing examiner, the court must reject any evidentiary

challenges by the plaintiff. Hill, 472 U.S. at 457.

      The Bureau of Prisons’ inmate disciplinary procedures are codified at 28

C.F.R. § 541, et seq., and entitled: Inmate Discipline and Special Housing Units.

These procedures are intended to meet or exceed the due process requirements

prescribed by the Supreme Court. See Von Kahl v. Brennan, 855 F. Supp. 1413,

1418 (M.D. Pa. 1994). Pursuant to these regulations, staff shall prepare an incident

report when there is reasonable belief that a violation of BOP regulations has been

committed by an inmate and the staff considers informal resolution of the incident

inappropriate or unsuccessful. 28 C.F.R. § 541.5. The incident is then referred to

the UDC for an initial hearing pursuant to § 541.7. The UDC “will ordinarily review

the incident report within five work days after it is issued, not counting the day it

was issued, weekends, and holidays.” 28 C.F.R. § 541.7(c). This period may be
                                            6
extended if the incident is being investigated for possible criminal prosecution. 28

C.F.R. § 541.4(c). If the UDC finds that a prisoner has committed a prohibited act, it

may impose minor sanctions. 28 C.F.R. § 541.7(f). If the alleged violation is serious

and warrants consideration for more than minor sanctions, or involves a prohibited

act listed in the greatest severity category, the UDC must refer the matter to a

disciplinary hearing officer for a hearing. 28 C.F.R. § 541.7(a), (g). The inmate will

receive written notice of the charge(s) against him at least twenty-four hours before

the DHO’s hearing, however the inmate may waive this requirement. 28 C.F.R. §

541.8(c). The inmate is entitled to have a staff representative, appear at the hearing,

make a statement, present documentary evidence, and present witnesses. 28 C.F.R.

§§ 541.8(d), (e), (f). Following the hearing, the inmate will receive a written copy of

the DHO’s decision. 28 C.F.R. § 541.8(h).

      In the matter sub judice, it is clear that Myrvik was afforded all of the

required procedural rights set forth in Wolff. He received timely notice of the

incident report. He was properly informed of his rights before the hearing, as well

as given the opportunity to make his own statement, present documentary

evidence, have a staff representative, and to present witnesses on his behalf.

Myrvik declined a staff representative, declined to call any witnesses, and presented

no evidence in support of his position. At the conclusion of the hearing, Myrvik

received a written decision setting forth the evidence relied upon by the DHO and

the rationale behind the decision. Myrvik was also notified of his right to appeal.

      Since Myrvik was afforded all of his procedural rights, the only remaining

issue is whether there was “some evidence” to support the decision by the DHO.
                                            7
Hill, 472 U.S. at 457. The record clearly reveals the existence of evidence to allow

the DHO to conclude that Myrvik was guilty of the charge. The DHO relied on the

reporting officer’s incident report, the supporting staff memorandum, photographs

depicting the intoxicants, Myrvik’s statements during the lieutenant’s investigation

and during the UDC, and testimony during the DHO hearing. (Doc. 10-2 at 8-9, § V).

The DHO further noted that all inmates are held accountable for items found in

common areas of the cell. See, e.g., Reynolds v. Williams, 197 F. App’x 196, 199 (3d

Cir. 2006) (“In the absence of direct evidence indicating an inmate’s guilt, the ‘some

evidence’ standard may be satisfied by application of the constructive possession

doctrine in limited circumstances where a small number of inmates are potentially

guilty of the offense charged.”). Based upon this evidence as relied upon by the

DHO, and without any contradictory evidence submitted by Myrvik (save his own

assertion of being unaware of the alcohol), the court finds that Myrvik’s due process

rights were not violated by the determination of the DHO.

      Finally, the court finds that all sanctions imposed by the DHO were within

the limits of 28 C.F.R. § 541, et seq. Myrvik was found guilty of a 100-level, greatest

severity prohibited act. Pursuant to 28 C.F.R. § 541.3, the following are the

sanctions available for 100-level prohibited acts:

      A.     Recommend parole date rescission or retardation.
      B.     Forfeit and/or withhold earned statutory good time or non-
             vested good conduct time (up to 100%) and/or terminate or




                                           8
              disallow extra good time (an extra good time or good conduct
              time sanction may not be suspended).
       B.1.   Disallow ordinarily between 50% and 75% (27-41 days) of good
              conduct time credit available for year (a good conduct time
              sanction may not be suspended).
       C.     Disciplinary segregation (up to 12 months).
       D.     Make monetary restitution.
       E.     Monetary fine.
       F.     Loss of privileges (e.g., visiting, telephone, commissary, movies,
              recreation).
       G.     Change housing (quarters).
       H.     Remove from program and/or group activity.
       I.     Loss of job.
       J.     Impound inmate’s personal property.
       K.     Confiscate contraband.
       L.     Restrict to quarters.
       M.     Extra duty.

28 C.F.R. § 541.3 (Table 1).

       Thus, the sanctions imposed by the DHO in this instance were consistent

with the severity level of the prohibited act and within the maximum available to

the DHO. Accordingly, the petition will be denied as to incident report number

2677089.

III.   Conclusion

       Based on the foregoing, the court will deny the petition for writ of habeas

corpus. An appropriate order will issue.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania

Dated:        March 26, 2019
